Case 1:18-cv-00172-MN Document 223 Filed 04/21/20 Page 1 of 6 PageID #: 5083




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

 TRUSTID, INC.,                                    )
                                                   )
                Plaintiff,                         )
                                                   )
        v.                                         )
                                                   )   C.A. No. 18-172 (MN)
 NEXT CALLER INC.,                                 )
                                                   )
                Defendant.                         )

                                              ORDER

       At Wilmington this 21st day of April 2020:

       Presently before the Court is the motion (D.I. 166) of Defendant Next Caller, Inc. (“Next

Caller” or “Defendant”) to preclude trial testimony of Stephen A. Holzen, a damages expert

retained by Plaintiff TRUSTID, Inc. (“Plaintiff” or “TRUSTID”). Defendant’s motion has been

fully briefed (see D.I. 167, 168, 177, 178, 184, 185) and, on April 7, 2020, the Court heard oral

argument on the motion (see April 7, 2020 Minute Entry). For the reasons set forth below,

Defendant’s motion is DENIED and Mr. Holzen will be permitted to testify at trial.

       Rule 702, which governs the admissibility of expert testimony, states:

               A witness who is qualified as an expert by knowledge, skill,
               experience, training, or education may testify in the form of an
               opinion or otherwise if: (a) the expert’s scientific, technical, or other
               specialized knowledge will help the trier of fact to understand the
               evidence or to determine a fact in issue; (b) the testimony is based
               on sufficient facts or data; (c) the testimony is the product of reliable
               principles and methods; and (d) the expert has reliably applied the
               principles and methods to the facts of the case.

FED. R. EVID. 702. There are three requirements under Rule 702: “(1) the proffered witness must

be an expert, i.e., must be qualified; (2) the expert must testify about matters requiring scientific,

technical or specialized knowledge; and (3) the expert’s testimony must assist the trier of fact.”

Pineda v. Ford Motor Co., 520 F.3d 237, 244 (3d Cir. 2008). Defendant’s arguments here focus
Case 1:18-cv-00172-MN Document 223 Filed 04/21/20 Page 2 of 6 PageID #: 5084




on the second of these elements – i.e., whether Mr. Holzen will testify about matters requiring

scientific, technical, or specialized knowledge.        The Third Circuit has “interpreted [that]

requirement to mean that ‘an expert’s testimony is admissible so long as the process or technique

the expert used in formulating the opinion is reliable.’” Id. (quoting Kannankeril v. Terminix Int’l,

Inc., 128 F.3d 802, 806 (3d Cir. 1997)). It has “cautioned,” however, that “while a litigant has to

make more than a prima facie showing that his expert’s methodology is reliable, . . . the

evidentiary requirement of reliability is lower than the merits standard of correctness.” Id. at 247

(internal citation omitted); see also In Re TMI Litig., 193 F.3d 613, 665 (3d Cir. 1999) (“[T]he

standard for determining reliability is not that high, even given the evidentiary gauntlet facing the

proponent of expert testimony under rule 702.” (internal citations omitted)); Kannankeril, 128 F.3d

at 806 (“Admissibility decisions focus on the expert’s methods and reasoning; credibility decisions

arise after admissibility has been determined.”).

        The inquiry under the second element is a flexible one, see Pineda, 520 F.3d at 247-48, but

the Third Circuit has set forth a non-exhaustive list of factors that trial courts should consider (if

applicable) in evaluating whether a particular methodology is reliable:

                (1) whether a method consists of a testable hypothesis; (2) whether
                the method has been subject to peer review; (3) the known or
                potential rate of error; (4) the existence and maintenance of
                standards controlling the technique’s operation; (5) whether the
                method is generally accepted; (6) the relationship of the technique
                to methods which have been established to be reliable; (7) the
                qualifications of the expert witness testifying based on the
                methodology; and (8) the non-judicial uses to which the method has
                been put.

Id. (internal citations omitted).

        Here, Plaintiff intends to use Mr. Holzen as an expert to provide testimony on Plaintiff’s

theories of damages for its patent infringement claims. (See D.I. 177 at 1). In particular, Plaintiff

seeks to introduce testimony from Mr. Holzen to support: (1) a “lost profits” measure of damages


                                                    2
Case 1:18-cv-00172-MN Document 223 Filed 04/21/20 Page 3 of 6 PageID #: 5085




– i.e., the profits that Plaintiff would have obtained but for Defendant’s alleged infringement;

and/or (2) a “reasonable royalty” measure of damages – i.e., the fee Defendant would have paid to

Plaintiff to license the inventions of the patents at suit in a hypothetical negotiation between the

parties. (See, e.g., id.).

        Defendant argues that Mr. Holzen’s lost profits analyses – he puts forth two alternative

calculations for that measure – should be excluded because (a) he “ignores” testimony from

Plaintiff’s corporate designee (Patrick Cox) that purportedly contradicts his ultimate conclusion

that, but for Defendant’s infringement, Plaintiff would have realized the sales that Defendant

obtained; and (b) Mr. Holzen “lacks information sufficient to reliably determine [Plaintiff]’s profit

per call, because that information is based on negotiated customer agreements, which vary by

customer.” (D.I. 167 at 5-6). The Court disagrees with Defendant on both points.

        First, Mr. Holzen’s lost profits analysis employs two methods – the “Panduit” test and the

two-supplier market test. (D.I. 168, Ex. 1 ¶¶ 58-127). Both are recognized frameworks for

demonstrating but-for causation. Micro Chem., Inc. v. Lextron, Inc., 318 F.3d 1119, 1122 (Fed.

Cir. 2003) (internal citations omitted). Moreover, amongst the data Mr. Holzen considered in

formulating his “lost profits” opinion was the testimony of Plaintiff’s corporate representative that

Defendant accuses him of ignoring. (D.I. 168, Ex. 1 ¶ 93; D.I. 178, Ex. 1, Ex. B at 1). That some

of that data – i.e., portions of the corporate representative’s deposition testimony – conflict with

Mr. Holzen’s ultimate conclusion does not make Mr. Holzen’s opinion inherently unreliable.

See Micro Chem., Inc. v. Lextron, Inc., 317 F.3d 1387, 1393 (Fed. Cir. 2003) (“That [an expert’s

damages] analysis relie[s] on his resolution of . . . factual issue[s] is not grounds for excluding his

testimony under Rule 702.”). The Court finds that to be especially true where, as here, the contrary

testimony comes from a fact witness who lacked access to all the information Mr. Holzen




                                                  3
Case 1:18-cv-00172-MN Document 223 Filed 04/21/20 Page 4 of 6 PageID #: 5086




considered – namely, Defendant’s internal documents produced during discovery, (D.I. 177 at 4-

5).

       Second, the Court sees no reason why Mr. Holzen’s lost profits opinions should be

considered unreliable simply because Plaintiff negotiates its customer agreements individually

rather than employing standard pricing. Mr. Holzen considered a variety of data points to

determine what Plaintiff would have charged Defendant’s customers “but for” Defendant’s alleged

infringement, including the average price Plaintiff charged all of its customers over various time

frames, Plaintiff’s stances in negotiations with those customers, the importance of certain

customers to Plaintiff’s business, and insight offered by Plaintiff’s corporate representative in his

deposition. (See, e.g., D.I. 168, Ex. 1 ¶ 93). Such an approach appears reasonable in light of

Plaintiff’s pricing and customer contracts. See W.L. Gore & Assocs., Inc. v. C.R. Bard, Inc.,

198 F. Supp. 3d 366, 374 (D. Del. 2016) (“[T]he patentee must show a reasonable probability that

‘but for’ the infringement, it would have made the sales that were made by the infringer.” (quoting

Rite-Hite Corp. v. Kelley Co., 56 F.3d 1538, 1545 (Fed. Cir. 1995)). Defendant’s arguments to

the contrary go to the weight to be afforded to Mr. Holzen’s testimony, not its admissibility.

Summit 6, LLC v. Samsung Elecs. Co., 802 F.3d 1283, 1299 (Fed. Cir. 2015).

       As for Mr. Holzen’s reasonable royalty calculation, Defendant argues that his analysis is

flawed and his opinion should be excluded because, by relying on Plaintiff’s reseller agreements

rather than comparable licensing agreements, Mr. Holzen “fail[ed] to account for the differences

between the incremental value to [Defendant] provided by the patents-in-suit (a reasonable

royalty) and a fee paid by a reseller of [Plaintiff]’s own services (a commission).” (Id. at 1-2, 6-

7). According to Defendant, these flaws are evidenced by the royalty rate Mr. Holzen puts forth,




                                                 4
Case 1:18-cv-00172-MN Document 223 Filed 04/21/20 Page 5 of 6 PageID #: 5087




which Defendant contends is unreasonably high because it equates to 71.6% of Defendant’s

revenue per call. (Id.). These arguments are unpersuasive.

       First, the Court notes that “an infringer’s net profit margin is not the ceiling by which a

reasonable royalty rate is capped. . . . The infringer’s selling price can be raised if necessary to

accommodate a higher royalty rate, and indeed, requiring the infringer to do so may be the only

way to adequately compensate the patentee for the use of its technology.” Douglas Dynamics,

LLC v. Buyers Prod. Co., 717 F.3d 1336, 1346 (Fed. Cir. 2013) (citing Golight, Inc. v. Wal-Mart

Stores, Inc., 355 F.3d 1327, 1338 (Fed. Cir. 2004)); see also Monsanto Co. v. Ralph, 382 F.3d

1374, 1384 (Fed. Cir. 2004) (“[A]lthough an infringer’s anticipated profit from use of the patent

invention is ‘among the factors to be considered in determining’ a reasonable royalty, the law does

not require that an infringer be permitted to make a profit.” (internal citations omitted)).

       Second, Mr. Holzen’s analysis is sufficiently tied to the facts of the case. To conduct the

hypothetical negotiation to calculate a reasonable royalty, we apply the fifteen “Georgia-Pacific”

factors – a “comprehensive list of evidentiary facts relevant . . . to the determination of the amount

of a reasonable royalty for a patent license.” Procter & Gamble Co. v. Paragon Trade Brands,

Inc., 989 F. Supp. 547, 607 (D. Del. Dec. 30, 1997) (quoting Georgia-Pacific Corp. v. United

States Plywood Corp., 318 F. Supp. 1116, 1120 (S.D.N.Y. 1970)); see also Plastic Omnium

Advanced Innovation & Research v. Donghee America, Inc., 387 F. Supp. 3d 404, 411 (D. Del.

May 22, 2018). “[I]t is important to recognize[, however,] that some of the Georgia-Pacific factors

may be of minimal or no relevance to a particular case and other factors may have to be molded

by the Court to fit the facts of the case at hand.” Id.

       One of the factors is “the royalties received by the patentee for the licensing of the patent

in suit, proving or tending to prove an established royalty.” Plastic Omnium, Inc., 387 F. Supp.




                                                   5
Case 1:18-cv-00172-MN Document 223 Filed 04/21/20 Page 6 of 6 PageID #: 5088




3d at 413 (internal citations and modification omitted). As Mr. Holzen noted in his report, neither

party has produced exemplar patent licenses in this case. (See D.I. 168, Ex. 1 ¶¶ 140-42). Thus,

he was left to rely on other data and information. He looked at Plaintiff’s reseller agreements, but

he also analyzed a variety of other evidence in the record, (see, e.g., id. ¶¶ 128-184), explicitly

considered the differences between reseller and license agreements, (see, e.g., id. ¶¶ 147-48), and

stated that his estimate related to Plaintiff’s incremental profits, not a commission, (see id. ¶ 187).

Given that and the particular circumstances of this case, the Court concludes that Mr. Holzen’s

methodology is “sufficiently tied to the facts in the case.” See Summit 6, 802 F.3d at 1296

(“[W]here the [expert’s] methodology is reasonable and its data or evidence is sufficiently tied to

the facts of the case, the gatekeeping role of the court is satisfied, and the inquiry on the correctness

of the methodology and of the results produced thereunder belongs to the factfinder.”). “To the

extent Mr. [Holzen]’s credibility, data, or factual assumptions have flaws, those flaws go to the

weight of the evidence, not its admissibility.” Id. at 1299.

        THEREFORE, IT IS HEREBY ORDERED that Defendant’s motion to exclude the

testimony of Stephen A. Holzen (D.I. 166) is DENIED.




                                                        The Honorable Maryellen Noreika
                                                        United States District Judge




                                                   6
